Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”), is made effective as of
May 21, 2015 (the “Second Amendment Date”), by and between DATALINK CORPORATION,
a Minnesota corporation, having its chief executive office located at 10050
Crosstown Circle, Suite 500, Eden Prairie, Minnesota 55344 (“Borrower”), and
CASTLE PINES CAPITAL LLC, a Delaware limited liability company, having its chief
executive office located at 116 Inverness Drive East, Suite 375, Englewood,
Colorado 80112 (“CPC”). Capitalized terms not defined herein have the meanings
given to them in the Credit Agreement (as defined herein).

 

W I T N E S S E T H:

 

WHEREAS, CPC and Borrower are parties to that certain Credit Agreement dated as
of July 17, 2013, as amended (the “Existing Credit Agreement”, together with the
amendment referred to herein, and as may further be amended, modified or amended
and restated from time to time, “Credit Agreement”); and

 

WHEREAS, Borrower and CPC desire to increase the credit facility, modify certain
covenants and extend the termination date, among other things;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

SECTION ONE — Amendment. Section 1.1 of the Existing Credit Agreement is hereby
amended by deleing the number “$50,000,000” in the third line of the first
sentence thereof, and replacing same with the number “$75,000,000”.

 

SECTION TWO — Conditions to Effectiveness. This Amendment shall be effective as
of the Second Amendment Date provided:

 

A.                                    CPC has received counterparts of this
Amendment executed by the Borrower;

 

B.            CPC has received a secretary certificate containing certified
copies of all Articles of Incorporation, the Borrower’s By-Laws each as amended
to date, certificate of incumbency and resolutions of Borrower approving the
terms of and performance under this Amendment.

 

C.            No event shall have occurred since December 31, 2014, which has a
material adverse effect on the business, assets, revenues, financial condition
or Collateral of Borrower, the ability of Borrower to perform Borrower’ payment
obligations when due or to perform any other material obligation under the
Credit Agreement; or any right, remedy or benefit of CPC under the Credit
Agreement; and

 

D.            CPC has received such other certificates, resolutions, agreements,
documents and information as requested by CPC and its counsel.

 

In addition, the effectiveness of this Amendment is conditioned upon the
continuing accuracy of the representations and warranties set forth in
Section Three hereof.

 

SECTION THREE — Representations and Warranties. In order to induce CPC to enter
into this Amendment, Borrower represents and warrants to CPC that (i) the Credit
Agreement, as amended, does remain the legal, valid, enforceable and binding
obligation of Borrower, (ii) no Default has occurred and is continuing,
(iii) all of the representations and warranties in the Credit Agreement are true
and

 

--------------------------------------------------------------------------------


 

complete in all material respects on and as of the date hereof as if made on the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date), and
(iv) Borrower have no claims, defenses, or offsets against CPC.

 

SECTION FOUR - Miscellaneous. Borrower waives notice of CPC’s acceptance of this
amendment. All other terms and provisions of the Credit Agreement, to the extent
not inconsistent with the foregoing, are ratified and remain unchanged and in
full force and effect.

 

SECTION FIVE – Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION SIX – Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Colorado (without giving effect to
any provisions thereof relating to conflicts of law).

 

THIS AMENDMENT AND THE CREDIT AGREEMENT CONTAIN BINDING ARBITRATION, JURY WAIVER
AND PUNITIVE DAMAGE WAIVER PROVISIONS.

 

(Signature Page(s) to Follow)

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered by its proper and duly authorized officer as of the date
first set above.

 

 

BORROWER:

 

 

 

DATALINK CORPORATION

 

 

 

By:

/s/ Greg Barnum

 

Name:

Greg Barnum

 

Title:

Vice President of Finance and CFO

 

ACKNOWLEDGED AND AGREED TO:

 

CASTLE PINES CAPITAL LLC

 

 

By:

/s/ Lloyd Squire

 

Name:

Lloyd Squire

 

Title:

Regional Manager

 

 

Signature page to Datalink Second Amendment

 

--------------------------------------------------------------------------------